      Case 2:17-cr-00209-SMJ     ECF No. 124    filed 10/18/19   PageID.758 Page 1 of 1



                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 1                                                                    EASTERN DISTRICT OF WASHINGTON



 2                                                                     Oct 18, 2019
                                                                           SEAN F. MCAVOY, CLERK
 3
                           UNITED STATES DISTRICT COURT
 4
                        EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                       No. 2:17-CR-0209-SMJ-1
 7
 8                       Plaintiff,                  ORDER FOLLOWING
                                                     INITIAL APPEARANCE -
 9                       v.                          PETITION
10
     JUAN VAZQUEZ-GONZALEZ,
11
12                       Defendant.
13
14         At Defendant’s October 18, 2019, initial appearance, based on a Petition for
15   action, pretrial, Defendant appeared, out of custody, with Assistant Federal
16   Defender Andrea K. George. He was advised of, and acknowledged, his rights.
17   Assistant U.S. Attorney David M. Herzog represented the United States.
18         The Court makes no findings pertaining to the alleged violations discussed
19   in the Petition dated September 27, 2019, ECF No. 118, but holds the matter in
20   abeyance pending further proceedings.
21         The United States did not seek detention. Defendant is released on the
22   previously ordered conditions of supervision.
23         IT IS SO ORDERED.
24         DATED October 18, 2019.
25
26                                _____________________________________
                                            JOHN T. RODGERS
27                                 UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
